internal_revenue_service uil number release date cc dom p si 7--plr-106113-98 date re legend trustor spouse trust tin trust tin trustees for trust and trust subtrusts subtrust a tin subtrust b tin subtrust c subtrust d subtrust e subtrust f subtrust g subtrust h date date date date x y state dear we received your letter dated submitted on behalf of trustees requesting rulings concerning the generation skipping transfer gst tax consequences of the creation of the proposed subtrusts under sec_2601 of the internal_revenue_code this letter responds to that request the represented facts are as follows trustor created trust and trust on date trust was created for the benefit of spouse and trustor's lineal_descendants trust was created for the benefit of trustor’s child and trustor’s lineal_descendants the dispositive terms of trust and trust are identical spouse died on date only trustor's children and grandchildren are now living trustor appointed both general and administrative trustees for trust and trust the general trustees are to function as a committee all powers granted to the trustees are exercisable solely by the administrative trustee subject_to control by the committee from the inception of trust on date to date the only beneficiary to whom trustees made trust distributions was spouse these distributions were made out of trust income and principal spouse however only received trust distributions from to when the trustees determined that spouse no longer needed distributions from trust because of her substantial income from other sources paragraph a in article two of trust provides that the trustees in their discretion may accumulate income of trust and add it to principal or may at any time or from time to time distribute any part or all of the income and principal to or among trustor’s lineal_descendants and their spouses and trustor’s spouse all distributions under paragraph a shall be at such time and for such proportions and amounts as the trustees shall determine and the trustees shall have the power to omit from participation in any or all of such distributions any one or more of the persons among whom such distributions could be made paragraph b of article two of trust provides that the distributions may be outright or in further trust for any one or more of the classes among which the trustees may distribute whether or not the members of the class are in being when the distribution is made trust provides that the trustees may select a trustee or trustees if the trustees distribute in trust may create powers of appointment in the trustee or trustees or in any beneficiary may establish and select a committee for the trust with appropriate powers including all the powers and functions granted the trustees and committee under trust provided only that any distribution to a new trust will be made so that no part of the income or principal of the new trust will at any time be distributed to any person to whom a distribution could not have been made under trust paragraph c of article two of trust provides that if not otherwise terminated sooner trust shall terminate twenty years and eleven months after the death of the last survivor of spouse and all of trustor's lineal_descendants living on date upon termination the trustees will distribute all of the property remaining in the trust per stirpes to those of trustor's lineal_descendants to whom the trustees were authorized to make distributions immediately before the termination paragraph d of article two of trust provides that if not otherwise terminated sooner trust shall terminate upon the death of the last survivor of spouse and trustor's lineal_descendants whenever born on such termination the trustees in their discretion may distribute to any one or more of any surviving spouses of trustor’s lineal_descendants such part or all of the property remaining in the trust including all principal and undistributed_income as the trustees shall determine the trustees shall distribute all the rest of such property if any to and among the persons who would have been entitled to my personal_property and in such proportions as they would have been entitled to if trustor being then domiciled in state had died intestate with respect thereto immediately following the death of the last survivor of spouse and trustor's lineal_descendants any distribution hereunder to a surviving_spouse of any of trustor’s lineal_descendants shall be made not later than twenty years and eleven months after the death of the last survivor of spouse and trustor's lineal_descendants living on date and any property not so distributed within such time shall pass pursuant to the provisions of this paragraph d as if the trustees had determined that no such property was to pass to any such spouse paragraph d in article three of trust provides that notwithstanding anything to the contrary in this article at no time during trustor’s life shall the administrative trustee or more than one-half of the members of the committee be related or subordinate parties as that term is defined in sec_672 of the internal_revenue_code of paragraph e in article three of trust provides that all of the powers of the trust are to be exercised by a majority of the committee in the event of any even division among the committee the administrative trustee will cast the deciding vote paragraph f in article three of trust provides that no person to whom the trustee is authorized to make distributions shall be eligible to serve as administrative trustee paragraph g in article three of trust provides that the administrative trustee is authorized to make a discretionary distribution of income or principal pursuant to the authority granted the trustees in article two only after having given written notice to the committee of the manner in which it intends to make such distributions and only if such committee within thirty days after the mailing of such notice shall not have exercised its power under paragraph f of this article to compel the administrative trustee to refrain from making such distribution the committee believes it is now appropriate to commence making distributions of trust income to trustor's lineal_descendants on date the committee directed the administrative trustee to make income distributions totaling dollar_figurex to the members of each of the trustor’s four family branches the trustees propose that because of the ages of certain beneficiaries their shares of this income distribution should be made to separate subtrusts for the beneficiaries and their respective descendants on date subtrust a and subtrust b were created for certain grandchildren of trustor and were funded with distributions from trust after date no distributions from trust have been made to subtrust a and subtrust b no distributions from trust were used to fund subtrust a and subtrust b the trustees now plan to create additional new subtrusts c d e f g and h for y of the other grandchildren of trustor subtrusts c through h are to be funded with distributions from trust no funds from trust are to be used to fund subtrusts c through h the dispositive terms of subtrusts a through h are essentially the same as the dispositive terms of trust except that the distributees of income and principal of subtrusts a b c d e f and g are limited to the named grandchild of the trustor his or her descendants and the spouses of each grandchild and his or her descendants if the family line of the grandchild dies out the subtrust would be held for the benefit of the other descendants of the parent of that grandchild who is a child of the trustor the distributees of income and principal of subtrust h are limited to the named grandchild of the trustor her descendants and the spouse of that grandchild and her descendants if the family line of the grandchild dies out subtrust h would be held for the benefit of grandchild’s older sibling his descendants and the spouses of the sibling and his descendants if neither the sibling his spouse or his descendants or their spouses are living then subtrust h will be held for the benefit of the lineal_descendants and spouses of aunt if the lineal_descendants and spouses of aunt are not then living subtrust h would be held for the benefit of the lineal_descendants and spouses of grandchild’s father if none of the lineal decendants and spouses of grandchild’s father are living subtrust h would be held for the benefit of the trustor’s other lineal_descendants and their spouses the terms of each of the subtrusts a through h require that each subtrust will terminate years and months after the death of the last survivor of the lineal_descendants of trustor living on date the trustees request the following ruling for purposes of sec_2601 a each subtrust a through h will be considered to have been irrevocable on date and b the transfer of assets from trust and trust to each of the subtrusts a through h will not be treated as an actual or constructive_addition to trust trust or the subtrusts law sec_2601 imposes a tax on every generation-skipping_transfer gst made by the transferor to a skip_person section b a of the act and sec_26_2601-1 of the gst tax regulations provide that the gst tax does not apply to any gst under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any gst under an irrevocable_trust if additions are made to the trust after date sec_2611 defines the term gst as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that a taxable_termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless immediately after the termination a non-skip_person has an interest in the property or at no time after the termination may a distribution including distributions on termination be made from the trust to a skip_person sec_2612 defines the term taxable_distribution to mean any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means-- a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a trust-- a if all interests in the trust are held by skip persons or b if-- i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from the trust to a non-skip_person sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from chapter by sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides that except to the extent that the provisions of paragraphs b iv and v of this section allocate subsequent appreciation and accumulated income between the original trust and additions thereto appreciation in the value of the trust and undistributed_income added thereto are not considered an addition to the principal of a_trust in this case trust and trust are generation-skipping trusts because trust and trust provide for distributions to persons that are two or more generations below the trustor’s generation thus unless trust and trust are excepted from the gst tax provisions by reason of b a of the tax_reform_act_of_1986 act p l vol c b trust and trust would be subject_to the gst tax based on the information submitted and the representations made we conclude that trust and trust were irrevocable trusts on date assuming that the subtrusts a through h created by the action of the trustees as described above are authorized under the terms of article two of trust and trust in accordance with applicable state law then we also conclude that if no additions have been made to trust or trust after date within the meaning of sec_26_2601-1 and no additions actual or constructive are made to any of the subtrusts after funding other than distributions from trust or trust each of the subtrusts a through h will be considered to have been irrevocable on date and the transfer of assets from trust and trust to each subtrust a through h will not be treated as an addition actual or constructive of corpus to trust trust or to any of the subtrusts except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours christine e ellison branch chief branch office of the assistant chief_counsel passthroughs and special industries
